Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 1 of 11 PAGEID #: 177




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 GRANT WACHTELHAUSEN, on                      )
 behalf of himself and all others similarly   )   CASE NO. 2:20-cv-06234
 situated,                                    )
                                              )   Judge Sarah D. Morrison
                Plaintiff,                    )   Magistrate Judge Chelsey M.
                                              )   Vascura
       v.                                     )
                                              )
 CCBCC, INC.,                                 )
                                              )
                Defendant.

                              OPINION AND ORDER

      Representative Plaintiff Grant Wachtelhausen (“Representative Plaintiff”)

and Defendant CCBCC, Inc. (“Defendant”) (collectively, the “Parties”) move the

Court to approve their proposed Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201

et seq., and parallel state statute settlement (“Settlement”). (ECF No. 23.) After

subsequent briefing and due review, the motion is DENIED without prejudice.

(ECF No. 23).


      I.     BACKGROUND

      Representative Plaintiff filed this FLSA collective and Fed. R. Civ. P. 23 class

action alleging that Defendant’s failure to pay him and others similarly situated for

certain compensable work performed before their shifts and when returning from

lunch violated the FLSA and Ohio Revised Code § § 4111.03(D), 4113.15, and

2307.60. (ECF Nos. 1, 5.) Shortly thereafter, the parties stipulated to conditional

certification but sought approval to delay notice to allow mediation to take place.

                                          1
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 2 of 11 PAGEID #: 178




(ECF No. 6.) The Court approved the stipulation and certified the following

collective: “all current and former Forklift Operators and Material

Handlers employed by CCBCC at its Columbus facility who worked in the

Warehouse operation at any point from December 4, 2017 to the present.” (ECF No.

8.)

      The parties settled the matter before mediation occurred. Relevant terms of

the proposed Settlement include:

      ●      Eligible Settlement Participants are defined to include “the current
             and former Forklift Operators and Material Handlers employed by
             CCBCC at its Columbus facility who worked in the Warehouse
             operation at any point from December 4, 2017 to March 20, 2021.”
             (ECF No. 23-1, PageID 117.)

      ●      An agreement that Plaintiff and the Eligible Settlement Participants
             are similarly situated under § 216(b) of the FLSA.

      ●      A $225,000 common fund, from which the Eligible Settlement
             Participants’ payments and the following sums will be deducted:
             ●      $75,000 attorney’s fees
             ●      $3,818.05 costs
             ●      $2,500 service award

      ●      A $143,681.95 net settlement fund for 143 members.

      ●      Each member’s pro rata share is based on “the number of workweeks
             worked as Material Handler/Forklift Operators in the warehouse of the
             Columbus facility by each of the Eligible Settlement Participants
             during the Covered Period in comparison to the total number of
             workweeks worked by all Eligible Settlement Participants during the
             Covered Period.” (ECF No. 23-1, PageID 131-32.)

      ●      Participants will receive approximately “9 minutes of unpaid time per
             day, for 100% of the alleged unpaid overtime, plus 26% liquidated at
             three years or 85% liquidated damages at two years. Assuming 100%
             participation, the approximate Net Settlement Fund divided by 143
             Eligible Settlement Participants would result in an average payment



                                          2
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 3 of 11 PAGEID #: 179




             of approximately more than $939 per individual.” (ECF No. 23,
             PageID 99.)

       ●     Eligible Settlement Participants have 90 days to return consent and
             release forms.

       ●     Notice will be sent via mail, with reminder notices 30 days after
             original notices go out, then again sixty days before checks expire, and
             again 30 days before checks expire.

       ●     Checks are valid for one year.

       ●     Unpaid sums revert to Defendant.

(ECF No. 23-1.) The Settlement also details the process for notice to the class,

including provisions regarding the opt-in procedures and making a claim for

settlement funds. The Settlement does not seek Rule 23 certification. Id.

       The Court initially reviewed the Joint Motion for Approval and issued an

Order on July 1, 2021 requiring supplementation as to the attorney’s fees loadstar

calculation. (ECF No. 24.) Representative Plaintiff timely replied, indicating that

the lodestar amount was $27,149.90 in fees and the multiplier was 2.76. (ECF No.

25.)

       II.   DISCUSSION

       This case is a collective action brought and certified under 29 U.S.C. § 216(b).

Court approval of any settlement is therefore necessary. Crawford v. Lexington-

Fayette Urb. Cty. Gov’t, No. 06-299-JBC, 2008 WL 4724499, at *2-3 (E.D. Ky. Oct.

23, 2008); see also 29 U.S.C. § 216(b).




                                           3
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 4 of 11 PAGEID #: 180




             A. Bona Fide Dispute

      The goal of the FLSA is to ensure that a covered employee receives a “fair

day’s pay for a fair day’s work” and is “protected from the evil of overwork as well as

underpay.” Barrentine v. Arkansas–Best Freight Sys., Inc., 450 U.S. 728, 739, 101

S.Ct. 1437, 67 L.Ed.2d 641 (1981). Accordingly, the FLSA provides that an employer

who violates the Act’s provisions regarding minimum wages or overtime “shall be

liable to the employee or employees affected in the amount of their unpaid

minimum wages, or their unpaid overtime compensation, as the case may be, and in

an additional equal amount as liquidated damages.” The FLSA’s provisions are

mandatory and, except as otherwise provided by statute, are generally not subject

to being waived, bargained, or modified by contract or by settlement. Dillworth v.

Case Farms Processing, Inc., No. 5:08-CV-1694, 2010 WL 776933, at *5 (N.D. Ohio

Mar. 8, 2010) (citing Brooklyn Sav. Bank v. O’Neill, 324 U.S. 697, 65 S.Ct. 895, 89

L.Ed. 1296 (1945)).

      One exception allowing FLSA claims to be compromised is “when the Court

reviews and approves a settlement agreement in a private action for . . . wages

under § 216(b).” Id. See also Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). “In approving such a settlement, the Court must ensure

that there is a bona fide dispute between the parties as to the employer’s liability

under the FLSA, lest the parties be allowed to negotiate around the FLSA’s

requirements concerning wages and overtime.” Kritzer v. Safelite Sols., LLC, No.

2:10-CV-0729, 2012 WL 1945144, at *5 (S.D. Ohio May 30, 2012) (Frost, J.) (citation



                                           4
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 5 of 11 PAGEID #: 181




omitted.) If a bona fide dispute is present, the Court may be satisfied that “the

parties are not, via settlement of the plaintiffs’ claims, negotiating around the clear

FLSA requirements of compensation for all hours worked, minimum wages,

maximum hours, and overtime.” Id. (citation and quotation omitted).

      Here, the parties’ proposed Settlement resolves bona fide disputes under the

FLSA. In particular, the parties disagree as to whether “the Eligible Settlement

Participants performed any unpaid compensable work, whether such alleged work,

if any, was de minimis, whether Defendant failed to pay appropriate overtime,

whether the case was appropriate for collective treatment, whether there were

would be offset(s) to damages, whether liquidated damages are appropriate, and

whether a two-year or three-year statute of limitations is applicable.” (ECF No. 23,

PageID 98). Because of those sharp disputes between the parties, the Court

concludes that the Settlement is not an attempt to “negotiate around” the FLSA’s

mandatory requirements of compensating employees for overtime.

             B. Fairness

      “In reviewing a proposed FLSA settlement, ‘a court must scrutinize the

proposed settlement for fairness and determine whether the settlement is a fair and

reasonable resolution of a bona fide dispute over FLSA provisions.’” Chime v. Fam.

Life Counseling & Psychiatric Servs., No. 1:19CV2513, 2020 WL 6746511, at *3

(N.D. Ohio Nov. 17, 2020) (internal quotation marks and citation omitted) (citing

Snook v. Valley OB-GYN Clinic, P.C., No. 14-CV-12302, 2014 WL 7369904, at *2

(E.D. Mich. Dec. 29, 2014)). Put differently, “district courts must evaluate FLSA



                                           5
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 6 of 11 PAGEID #: 182




settlements for fairness, and must not simply rubber-stamp them as approved.”

Murrell v. Transamerica Agency Network, Inc., No. 2:20-CV-2559, 2021 WL 128609,

at *1 (S.D. Ohio Jan. 14, 2021) (Jolson, M.J.) (citation and quotation omitted).

      In determining fairness, six factors matter:

      (1) the existence of fraud or collusion behind the settlement; (2) the
      complexity, expense, and likely duration of the litigation; (3) the stage of the
      proceedings and the amount of discovery completed; (4) the probability of
      plaintiff’s success on the merits; (5) the range of possible recovery; and (6) the
      opinions of the counsel.

Id. (citations omitted). “The court may choose to consider only factors that are

relevant to the settlement at hand and may weigh particular factors according to

the demands of the case.” Gentrup v. Renovo Servs., LLC, No. 1:07CV430, 2011 WL

2532922, at *3 (S.D. Ohio June 24, 2011) (Black, J.).

      Neither fraud nor collusion are present here. The Settlement was reached via

arm’s length negotiations among experienced opposing counsel. Additionally, the

complexity, expense, and likely duration of the litigation favor the Settlement. As

noted above, the parties disagree as to the merits of the case; thus, continued

litigation would be both costly and lengthy. Prior to reaching the Settlement,

counsel had access to sufficient discovery to adequately assess the likelihood of

success and the risks involved in continued litigation. Regarding Representative

Plaintiff’s probability of success, he concedes that continued litigation “would be

risky.” (ECF No. 23, PageID 105.) Potential recovery for Representative Plaintiff is

unknown. Id. Lastly, counsel jointly recommend Settlement approval. Id., PageID

106. “The recommendation of [] [c]ounsel, skilled in class actions and corporate

matters, that the Court should approve the [s]ettlement is entitled to deference.”
                                           6
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 7 of 11 PAGEID #: 183




Bailey v. Black Tie Mgmt. Co. LLC, No. 2:19-cv-1677, 2020 U.S. Dist. LEXIS

144274, at *10 (S.D. Ohio Aug. 12, 2020) (Sargus, J.) (citation and quotation

omitted). The fairness factors therefore weigh in favor of approval.

             C. Attorney’s Fees for Collective Counsel

      Where, as here, a FLSA settlement agreement proposes an award of

attorney’s fees, such fees are mandatory but must be reasonable. 29 U.S.C. § 216(b);

see also Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999) (citing Blum v. Stenson,

465 U.S. 886, 894 (1984)). Representative Plaintiff’s counsel seeks $75,000, equating

to 33% of the common fund, in attorney’s fees. (ECF No. 23, PageID 101.) Actual

attorney’s fees are $27,149.40. (ECF No. 25, PageID 169.)

      “A reasonable fee is one that is adequate to attract competent counsel, but

does not produce windfalls to attorneys.” Reed, 179 F.3d at 471 (quoting Blum, 465

U.S. at 897) (internal quotation marks, alterations, and citations omitted). The

party seeking attorney’s fees bears the burden of demonstrating the reasonableness

of the hours billed and the hourly rates applied. Gonter v. Hunt Valve Co., Inc., 510

F.3d 610, 617 (6th Cir. 2007) (citing Reed, 179 F.3d at 472). See also Van Horn v.

Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496, 498 (6th Cir. 2011). “When

determining a reasonable hourly rate, ‘courts use as a guideline the prevailing

market rate . . . that lawyers of comparable skill and experience can reasonably

expect to command within the venue of the court of record.’” Van Horn, 436 F. App’x

at 498–99 (quoting Gonter, 510 F.3d at 618).




                                          7
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 8 of 11 PAGEID #: 184




      The Sixth Circuit has approved both the “lodestar” and common fund method

for reasonableness review. The Court has the discretion to use either approach

when determining the reasonableness of requested attorney fees. Rawlings v.

Prudential-Bache Props., Inc., 9 F.3d 513, 516-17 (6th Cir. 1993). “The lodestar

method better accounts for the amount of work done, while the percentage of the

fund method more accurately reflects the results achieved.” Id. at 516. While Courts

routinely employ the percentage-of-the-fund method when reviewing FLSA

collective action settlements, the “lodestar calculation gives a useful crosscheck.”

Jones v. United Am. Sec., No. 1:20-cv-00440, 2021 U.S. Dist. LEXIS 134419, at *8

(N.D. Ohio July 20, 2021) (citation omitted). “Regardless of how the award is

calculated, the final amount must be reasonable.” Feiertag v. DDP Holdings, LLC,

No. 14-CV-2643, 2016 U.S. Dist. LEXIS 122297, at *19 (S.D. Ohio Sep. 9, 2016)

(Marbley, J.) (citing Rawlings, 9 F.3d at 516).

      Turning first to the percentage-of-the-fund analysis, Representative

Plaintiff’s counsel seeks $75,000, equating to 33% of the common fund, in attorney’s

fees. (ECF No. 23, PageID 101.) To determine if that sum is reasonable, the Court

considers:

      (1) “the value of the benefit to the Collective, (2) society’s interest in
      rewarding attorneys ‘who produce such benefits in order to maintain an
      incentive to others,’ (3) whether counsel took on the litigation on a contingent
      fee basis, (4) counsel’s services value on an hourly basis, (5) the complexity of
      the litigation, and (6) both parties’ counsel’s professional skill.

Jones v. United Am. Sec., No. 1:20-cv-00440, 2021 U.S. Dist. LEXIS 134419, at *9

(N.D. Ohio July 20, 2021) (quoting Ramey, 508 F.2d 1188).



                                           8
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 9 of 11 PAGEID #: 185




      Eligible Settlement Participants who opt-in will receive 100% of their alleged

unpaid overtime. (ECF No. 23, PageID 107.) Society appreciates the efforts of

attorneys who endeavor to obtain results in FLSA actions that produce incentives to

both employers to pay their employees what is due and to employees to bring their

employers’ insufficient pay practices to light. Representative Plaintiff’s counsel took

this case on a contingency fee. (ECF No. 25, PageID 170.) The Court is familiar with

counsels’ skill and experience.

      As to the value of counsel’s services, while 33% is typical for attorney’s fees in

FLSA collective actions in this District, “a fee award in a particular case may be

higher or lower based on unique circumstances in a particular case.” Hebert v.

Chesapeake Operating, Inc., No. 2:17-cv-852, 2019 U.S. Dist. LEXIS 160792, at *21-

22 (S.D. Ohio Sep. 20, 2019) (Morrison, J.). The fee award of 33% may be reasonable

when the case is “complex” and the supplied lodestar information supports that

amount. Id.

      The subject matter of this case may be complex, but the administration of it

has not been. Representative Plaintiff filed a pre-Answer Amended Complaint.

(ECF No. 5.) That same day, the parties stipulated to conditional certification. (ECF

No. 6.) Just two motions have been filed—to stay and to approve Settlement—and

both were joint. (ECF Nos. 17; ECF No. 23.) Rule 23 certification was not sought.

The Court employs the lodestar cross-check “to confirm the reasonableness of the

percentage-of-the fund award.” Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th Cir.

1996); see also Thorn v. Bob Evans Farms, Inc., No. 2:12-cv-00768, 2016 U.S. Dist.



                                           9
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 10 of 11 PAGEID #: 186




 LEXIS 195207, at *2 (S.D. Ohio Feb. 25, 2016) (McCann King, M.J.) (using cross-

 check); Vigna v. Emery Fed. Credit Union, No. 1:15-cv-51, 2016 U.S. Dist. LEXIS

 166605, at *17 (S.D. Ohio Dec. 2, 2016) (Dlott, J.) (same); and Osman v. Grube, Inc.,

 No. 3:16-cv-00802-JJH, 2018 U.S. Dist. LEXIS 78222, at *7-9 (N.D. Ohio May 4,

 2018) (same).

       In calculating the lodestar, “the most useful starting point for determining

 the amount of a reasonable fee is the number of hours reasonably expended on the

 litigation multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S.

 424, 433–4 (1983); see also Gonter v. Hunt Valve Co., Inc., 510 F.3d 610, 616 (6th

 Cir. 2007). Attorney Baishnab’s Declaration provides that his firm spent 86.20

 hours on this case at an hourly rate of $331 for a total of $27,149.40. (ECF No. 25-1,

 PageID 169.) The supplemental materials provide only names and not positions for

 those who worked on the case, making it impossible for the Court to determine if

 the charged hourly rates are reasonable. For purposes of argument, the Court

 assumes that $331 an hour is reasonable.

       “A percentage-of-the-fund attorneys’ fee award is reasonable when it amounts

 to double the loadstar attorneys’ fees incurred by the plaintiffs’ counsel.” Osman,

 2018 U.S. Dist. LEXIS 78222, at *7 (referencing Thorn, 2016 WL 8140448, at *3).

 Representative Plaintiff’s counsel seeks $47,850.60 more than the lodestar sum.

 The 33% sought is therefore unreasonable as it is almost triple the lodestar total.




                                           10
Case: 2:20-cv-06234-SDM-CMV Doc #: 26 Filed: 08/26/21 Page: 11 of 11 PAGEID #: 187




        The lodestar multiplier is 2.76. (ECF No. 25, PageID 169.) Courts in this

 District approve multipliers between 2.01, Thorn, and 2.57, Swigart. The present

 multiplier is well outside of those thresholds.

        In sum, the Court concludes that Settlement fails the applicable review

 because the attorney’s fees are unreasonable under the present facts. This

 determination negates the necessity for a court cost, service award, and notice

 analysis.

 III.   CONCLUSION

        For the reasons above, the Joint Motion for Fair Labor Standards Act

 Settlement and Approval and Dismissal is DENIED WITHOUT PREJUDICE.

 (ECF No. 23.)

        IT IS SO ORDERED.


                                         /s/Sarah D. Morrison
                                         SARAH D. MORRISON
                                         UNITED STATES DISTRICT JUDGE




                                           11
